IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 30, 2009
                                     No. 08-40825
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

MARCO ANTONIO GARCIA-ECHAVERRIA, also known as Marco Garcia-
Echaverria

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 7:06-CR-877-ALL


Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Marco Antonio Garcia-
Echaverria raises arguments that are foreclosed by United States v. Lopez-Ortiz,
313 F.3d 225, 229-31 (5th Cir. 2002), which held that an immigration judge’s
failure to inform an alien of his eligibility for discretionary waiver of removal at
his removal proceeding did not render the proceeding fundamentally unfair. See
Romero-Rodriguez v. Gonzales, 488 F.3d 672, 677 n.5 (5th Cir. 2007). The


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                               No. 08-40825

Government’s motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.




                                     2